DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Christopher J. Gass on 5/26/22.
The application has been amended as follows: 
In claim 36 line 1, the phrase “claim 35,” is changed to --claim 34,--.

Election/Restrictions
Claims 24-42 are allowable. Claim 43, previously withdrawn from consideration as a result of a restriction requirement, has been amended to include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 11/3/21, is hereby withdrawn and claim 43 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 24-34 and 36-44 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to claim 24, the prior art of record does not anticipate or render obvious the limitations: “wherein each of the plurality of plug terminals comprises a first welding pin and a first contact portion formed by being bent from an end of the first welding pin, the first contact portion is fixed to the island portion: wherein each of the plurality of metal spacers comprises a shielding body located outside the first contact portion, an extending end extending from the shielding body to outside the first welding pin; and wherein each of the plurality of metal spacers completely shields interference between two adjacent ones of the plurality of plug terminals”, when combined with the rest of the limitations of claim 24.  Claim 24 is therefore allowable.
Claims 25-33 include all the limitations of claim 24 and are therefore also allowable.

With regard to claim 34, the prior art of record does not anticipate or render obvious the limitations: “wherein each of the plurality of plug terminals comprises a first welding pin and a first contact portion formed by being bent from an end of the first welding pin, the first contact portion is fixed to the island portion; wherein each of the plurality of metal spacers comprises a shielding body located outside the first contact portion, an extending end extending from the shielding body to outside the first welding pin; and wherein each of the plurality of metal spacers completely shields interference between two adjacent ones of the plurality of plug terminals” , when combined with the rest of the limitations of claim 34.  Claim 34 is therefore allowable.
	Claims 36-42 include all the limitations of claim 34 and are therefore also allowable.

With regard to claim 43, the prior art of record does not anticipate or render obvious the limitations: “wherein each of the plurality of plug terminals comprises a first welding pin and a first contact portion formed by being bent from an end of the first welding pin, the first contact portion is fixed to the island portion; wherein each of the plurality of metal spacer comprises a shielding body located outside the first contact portion, an extending end extending from the shielding body to outside the first welding pin; wherein each of the plurality of metal spacer completely shields interference between two 8Reply to Office Communication dated January 14, 2022App. No.: 17/043,528 Reply Dated April 7, 2022Attorney Ref. 338562: 97-20 US adjacent ones of the plurality of plug terminals”, when combined with the rest of the limitations of claim 43.  Claim 43 is therefore allowable.

With regard to claim 44, the prior art of record does not anticipate or render obvious the limitations: “wherein each of the plurality of plug terminals comprises a first welding pin and a first contact portion formed by being bent from an end of the first welding pin, the first contact portion is fixed to the island portion; wherein each of the at least one metal spacer comprises a shielding body located outside the first contact portion, an extending end extending from the shielding body to outside the first welding pin; and wherein each of the at least one metal spacer completely shields interference between two adjacent ones of the plurality of plug terminals”, when combined with the rest of the limitations of claim 44.  Claim 44 is therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831